 


115 HRES 964 EH: Providing for further consideration of the bill (H.R. 6157) making appropriations for the Department of Defense for the fiscal year ending September 30, 2019, and for other purposes, and providing for proceedings during the period from June 29, 2018, through July 9, 2018.
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 964 
In the House of Representatives, U. S.,

June 27, 2018
 
RESOLUTION
Providing for further consideration of the bill (H.R. 6157) making appropriations for the Department of Defense for the fiscal year ending September 30, 2019, and for other purposes, and providing for proceedings during the period from June 29, 2018, through July 9, 2018.


That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for further consideration of the bill (H.R. 6157) making appropriations for the Department of Defense for the fiscal year ending September 30, 2019, and for other purposes. No further amendment to the bill, as amended, shall be in order except those printed in the report of the Committee on Rules accompanying this resolution and available pro forma amendments described in section 3 of House Resolution 961. Each further amendment printed in the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment except amendments described in section 3 of House Resolution 961, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.On any legislative day during the period from June 29, 2018, through July 9, 2018—
(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.  4.It shall be in order without intervention of any point of order to consider concurrent resolutions providing for adjournment during the month of July, 2018.

Karen L. Haas,Clerk.
